DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16862327 on August 02, 2021. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 20180190723 A1).

Regarding claim 1 (Currently Amended), Han discloses: A touch screen (Fig. 3 discloses the touch organic light-emitting display device) comprising:
a plurality of display pixels disposed in a first layer (Fig. 3, Fig. 4, discloses the plurality of the pixels of organic layer 152 is disposed in a first base substrate 120); and
a plurality of touch electrodes formed of metal mesh disposed in a second layer (Fig. 3, Fig. 4, [0041], [0051], discloses touch electrode array 230 is provided with the first mesh electrodes 101, the second mesh electrodes 102 are disposed on the organic light-emitting array 150, by means of an adhesive layer 400 so as to be opposite the organic light-emitting array 150), the plurality of touch electrodes comprising a first touch electrode and a second touch electrode adjacent to the first touch electrode (Fig. 3, discloses the first mesh electrodes 101 and second mesh electrodes 102 are adjacent to each other as shown in figure); wherein the first touch electrode and the second touch electrode are non-overlapping and electrically isolated from one another (Fig. 1, Fig. 3, [0038], discloses the first mesh electrodes 101 and the second mesh electrodes 102 are non-overlapping as illustrated in figures and second mesh electrodes 102 extends along the d2 direction whereas the first mesh electrodes 101 extend along d1 direction and connected to each other via bridges 912. The bridges 912a and 912b are formed so as not to overlap the second mesh electrodes 102. [0052], discloses the first mesh electrodes 101 and the second mesh electrodes 102 are electrically insulated from each other) and wherein the first touch electrode measures touch at a first location of the touch screen and the second touch electrode measures touch at a second location of the touch screen different from the first location (see Fig. 1, Fig. 3, [0051]-[0053], discloses the plurality of first mesh electrodes 101 and plurality of second mesh electrodes 102 are arranged in touch screen with insulating each other and mesh first and second electrode have plurality electrical discontinuities in boundary region separated by the dotted line as illustrated in figures 1 and 3. Since the first mesh electrodes and second mesh electrodes are different region/area of the touch screen and the function the mesh electrodes are to detect the touch location, first mesh electrode and second mesh electrode measures the different touch location based on change in signal in the electrodes at touch location);
wherein positions of a plurality of first electrical discontinuities in the metal mesh define a first boundary between the first touch electrode and the second touch electrode (see Fig. 3, the dotted line define a boundary between the upper first touch electrode 101 and upper the second touch electrode 102 with a plurality of electrical discontinuities), the plurality of first electrical discontinuities comprising a first electrical discontinuity, a second electrical discontinuity, and a third electrical discontinuity defined by different regions of the metal mesh layer (see annotated Fig. 3 below for first, second and third electrical discontinuity defined by different regions of the metal mesh layer);
wherein a first axis through locations of the first electrical discontinuity and the second electrical discontinuity intersects a second axis through locations of the first electrical discontinuity and the third electrical discontinuity (See annotated Fig. 3 below, the first axis and the second axis intersect each other at the location of the first electrical discontinuity as shown in annotated figure).

    PNG
    media_image1.png
    804
    856
    media_image1.png
    Greyscale

claim 2 (Original), Han teaches the limitations of parent claim 1. Han further teaches wherein a distance between adjacent electrical discontinuities of the electrical discontinuities in the metal mesh defining the first boundary is less than a length of a dimension of a display pixel of the plurality of display pixels (Fig. 3, a distance between the adjacent electrical discontinuity in the metal mesh defining the boundary by dotted lines is less than a length of a dimension of a display pixel 105 of the plurality of display pixels, as illustrated in figure 3).
Regarding claim 3 (Original), Han teaches the limitations of parent claim 1. Han further teaches wherein the plurality of display pixels include a plurality of light emitting diodes disposed in the first layer opposite openings in the metal mesh disposed in the second layer (Fig. 3, Fig. 4, discloses plurality of display pixels of organic light emitting array 150 disposed in the first base substrate 120 opposite opening in the metal mesh 230 disposed in the adhesive layer 400 as illustrated in figures).

Regarding claim 4 (Original), Han teaches the limitations of parent claim1. Han further teaches wherein the plurality of first electrical discontinuities defining the first boundary comprise: an electrical discontinuity in the metal mesh between a red light emitting diode and a green light emitting diode; an electrical discontinuity in the metal mesh between the red light emitting diode and a blue light emitting diode; an electrical discontinuity in the metal mesh between the green light emitting diode and the blue light emitting diode; or an electrical discontinuity in the metal mesh between the blue light emitting diode and another blue light emitting diode (see annotated Fig. 3, below for electrical  discontinuity in the metal mesh between a red and green light emitting diode, red and blue light emitting diode, green and blue light emitting diode and blue and another blue light emitting diode);

    PNG
    media_image2.png
    816
    983
    media_image2.png
    Greyscale

Han, annotated Fig. 3

Regarding claim 5 (Original), Han teaches the limitations of parent claim1. Han further teaches  wherein the plurality of first electrical discontinuities in the metal mesh defining the first boundary comprise: an electrical discontinuity in the metal mesh between a red light emitting diode and a green light emitting diode; an electrical discontinuity in the metal mesh between the red light emitting diode and a blue light emitting diode; an electrical discontinuity in the metal mesh between the green light emitting diode and the blue light emitting diode; an electrical discontinuity in the metal mesh between the blue light emitting diode and another blue light emitting diode (see annotated Fig. 3, above for electrical  discontinuity in the metal mesh between a red and green light emitting diode, red and blue light emitting diode, green and blue light emitting diode and blue light and another blue light emitting diode).
Regarding claim 6 (Currently amended), Han discloses the limitations of parent claim Han further teaches a first routing trace corresponding to the first touch electrode, the first routing trace adjacent to the second touch electrode (see Fig. 1, Fig. 3, routing lines 913 that connects the first mesh electrode 101 is adjacent to the second mesh electrodes 102 as shown in figures);
wherein positions of a plurality of second electrical discontinuities in the metal mesh define a second boundary between the first routing trace and the second touch electrode (see Fig. 1, Fig. 3, the dotted line define a boundary between the lower first touch electrode 101 and lower the second touch electrode 102 with a plurality of electrical discontinuities), the plurality of second electrical discontinuities comprising a fourth electrical discontinuity, a fifth  electrical discontinuity and a sixth electrical discontinuity defined by different regions of the metal mesh layer (see annotated Fig. 3 below for fourth, fifth and sixth electrical discontinuity defined by different regions of the metal mesh layer);
wherein a third axis through locations of the fourth electrical discontinuity and the fifth electrical discontinuity intersects a fourth axis through locations of the fourth electrical discontinuity and the sixth electrical discontinuity (See annotated Fig. 3 below, the third axis and the fourth axis intersect each other at the location of the fourth electrical discontinuity as shown in annotated figure).

    PNG
    media_image3.png
    709
    832
    media_image3.png
    Greyscale


Regarding claim 7 (Original), Han teaches the limitations of parent claim 1. Han further teaches routing traces corresponding to one or more of the plurality of touch electrodes and including a first routing trace corresponding to the first touch electrode (see Fig. 1, Fig. 3, routing lines 913 that connects the lower first mesh electrode 101) and a second routing trace corresponding to a third touch electrode of the plurality of touch electrodes, the first routing trace adjacent to the second routing trace (see Fig. 1, Fig. 3, routing lines 913 that connects the lower second mesh electrode 102 is adjacent to the first routing trace as shown in figures);
(see Fig. 1, Fig. 3, the dotted line define a boundary between the lower first touch electrode 101 and lower the second touch electrode 102 with a plurality of electrical discontinuities), the plurality of second electrical discontinuities comprising a fourth electrical discontinuity, a fifth electrical discontinuity, and a sixth electrical discontinuity defined by different regions of the metal mesh layer (see annotated Fig. 3 below for fourth, fifth and sixth electrical discontinuity defined by different regions of the metal mesh layer);
wherein a third axis through locations of the fourth electrical discontinuity and the fifth electrical discontinuity intersects a fourth axis through locations of the fourth electrical discontinuity and the sixth electrical discontinuity (See annotated Fig. 3 above, the third axis and the fourth axis intersect each other at the location of the fourth electrical discontinuity as shown in annotated figure).

Regarding claim 12 (Original), Han teaches the limitations of parent claim 1. Han further teaches wherein one or more of the plurality of first electrical discontinuities in the metal mesh defining the first boundary or one or more of the plurality of electrical discontinuities internal to an area of the first touch electrode are located within a threshold distance of one or more intersections between metal mesh wires (Fig. 3, discloses the electrical discontinuities in the metal mesh defining the boundary as shown in dotted lines between the first mesh electrodes 101 and second mesh electrodes 102 are within a threshold/predetermined distance of one or more intersections between metal mesh wires as shown in figures).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180190723 A1) in view of Na et al. (US 20190050104 A1).

Regarding claim 8 (Original), Han teaches the limitations of parent claim 1. Han does not seem to explicitly wherein the metal mesh of the first touch electrode is at a same electrical potential, and wherein the metal mesh of the first touch electrode includes a plurality of electrical discontinuities internal to an area of the first touch electrode.
However, in the same field of endeavor of the mesh electrode pattern in touch screen, Na teaches wherein the metal mesh of the first touch electrode is at a same electrical potential, and wherein the metal mesh of the first touch electrode includes a plurality of electrical discontinuities internal to an area of the first touch electrode (Fig. 3A, [0083]-[0084], discloses the cutting portions TS-CP1 in the sensing patterns SP1 that receives the same driving/sensing signal).
Therefore, in view of teachings of Han and Na, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch electrode of Han with metal mesh of the first touch electrode is at a same electrical potential, and wherein the metal mesh of the first touch electrode includes a plurality of electrical discontinuities internal to an area of the first touch electrode as suggested by Na in order to improve the touch screen device with improved visibility (Abstract, Na).

Regarding claim 9 (Original), Han in view of Na teaches the limitations of parent claim 8. Na further teaches wherein the plurality of electrical discontinuities internal to the area of the first touch electrode correspond to the plurality of first electrical discontinuities in the metal mesh defining the first boundary (Fig. 4B and corresponding descriptions discloses the plurality of electrical discontinuities internal to the area of the first sensing pattern SP1 defining the boundary).
Therefore, in view of teachings of Han and Na, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch electrode of Han with wherein the plurality of electrical discontinuities internal to the area of the first touch electrode correspond to the plurality of first electrical discontinuities in the metal mesh defining the first boundary as suggested by Na in order to improve the touch screen device with improved visibility (Abstract, Na).

Regarding claim 10 (Original), Han in view of Na teaches the limitations of parent claim 8. Na further teaches wherein a subset of the plurality of electrical discontinuities internal to the area of the first touch electrode corresponding to a sub-region of the area of the first touch electrode form a pattern of discontinuities, and the pattern of discontinuities repeats for addition (Fig. 2, Fig. 3A, see cutting portions TS-CP1 in the first sensing patterns SP1, and the pattern of discontinuities repeats the additional sub-regions of the area of the first sensing pattern as illustrated in figures).
Therefore, in view of teachings of Han and Na, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch electrode of Han with Na’s teachings of a subset of the plurality of electrical discontinuities internal to the area of the first touch electrode corresponding to a sub-region of the area of the first touch electrode form a pattern of discontinuities, and the pattern of discontinuities repeats for addition sub-regions of the area of the first touch electrode in order to improve the touch screen device with improved visibility (Abstract, Na).

Regarding claim 11 (Original), Han in view of Na teaches the limitations of parent claim 8. Na further teaches wherein the pattern of discontinuities repeats for an area of the second touch electrode and for an area of a third touch electrode of the plurality of touch electrodes (Fig. 2, Figs. 4, discloses the plurality of sensing patterns electrodes SP1/SP2 arranged in matrix and cutting portions TS-CP1/TS-CP2 repeats for and area of the sensing patterns electrodes as shown in figures).
Therefore, in view of teachings of Han and Na, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch electrode of Han with Na’s teachings wherein the pattern of discontinuities repeats for an area of the second touch electrode and for an area of a third touch electrode of the plurality of touch electrodes in order to improve the touch screen device with improved visibility (Abstract, Na).

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180190723 A1) in view Ye (CN108054193A, please note for claim mapping machine translation is used).

Regarding claim 13 (Original), Han teaches the limitations of parent claim 12. Han further teaches the light emitted by the pixels is not blocked by the first and second mesh electrodes (see paragraph [0053]) but does not take into account an inhomogeneous light intensity emitted from the light emitting diodes. However, Ye teaches at least one intersection of the metal traces in each touch electrode is provided with a trace touch (which can be regarded as a discontinuity), which further reduces the metal trace of the metal grid to the sub-pixel while maintain optical consistency; and the occlusion of the light causes the transmittance of the light emitted by the sub-pixel to be higher, thereby improving the overall display effect of the display area of the flexible display panel (Fig. 10, [0072], [0078]). Therefore, in view of teachings of Han and Ye, it would have been obvious to modify the mesh electrodes of touch screen as taught by Han with Ye’s teachings of wherein the one or more of the plurality of first electrical discontinuities in the metal mesh defining the first boundary or the one or more of the plurality of electrical discontinuities internal to the area of the first touch electrode are located at or within a threshold distance of a minimum light intensity emitted from a light emitting diode for the metal mesh wires adjacent to the light emitting diode in order to improve the uniformity of the intensity of emitted light at locations corresponding to the mesh electrode in touch screen device.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180190723 A1) in view of Zhang et al. (US 20200012386 A1).

Regarding claim 14 (Original), Han teaches the limitations of parent claim 1. Han does 

However, in the same field of endeavor of the mesh electrodes in touch panel device, Zhang teaches wherein the metal mesh of the first touch electrode comprises one or more notches in one or more metal mesh wires ([0041]-[0043], discloses the notches in mesh electrodes).
Therefore, in view of teachings of Han and Zhang, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the metal mesh of the first touch electrode of Han with one or more notches in one or more metal mesh wires in order to prevent electrostatic breakdown.

10.	Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180190723 A1) in view of Yamaguchi (US 20130278560 A1).

Regarding claim 15 (Currently Amended), Han discloses: An electronic device (Fig. 3 discloses the touch organic light-emitting display device) comprising: 
a touch screen (Fig. 1, [0030], discloses touch organic light-emitting display device) including:
a plurality of display pixels disposed in a first layer (Fig. 3, Fig. 4, discloses the plurality of the pixels of organic layer 152 is disposed in a first base substrate 120); and
a plurality of touch electrodes formed of metal mesh disposed in a second layer over the display pixels (Fig. 3, Fig. 4, [0041], [0051], discloses touch electrode array 230 is provided with the first mesh electrodes 101, the second mesh electrodes 102 are disposed on the organic light-emitting array 150, by means of an adhesive layer 400 so as to be opposite the organic light-emitting array 150), the plurality of touch electrodes comprising a first touch electrode and a second touch electrode adjacent to the first touch electrode (Fig. 3, discloses the first mesh electrodes 101 and second mesh electrodes 102 are adjacent to each other as shown in figure); wherein the first touch electrode and the second touch electrode are non-overlapping and electrically isolated from one another (Fig. 1, Fig. 3, [0038], discloses the first mesh electrodes 101 and the second mesh electrodes 102 are non-overlapping as illustrated in figures and second mesh electrodes 102 extends along the d2 direction whereas the first mesh electrodes 101 extend along d1 direction and connected to each other via bridges 912. The bridges 912a and 912b are formed so as not to overlap the second mesh electrodes 102. [0052], discloses the first mesh electrodes 101 and the second mesh electrodes 102 are electrically insulated from each other) and wherein the first touch electrode measures touch at a first location of the touch screen and the second touch electrode measures touch at a second location of the touch screen different from the first location (see Fig. 1, Fig. 3, [0051]-[0053], discloses the plurality of first mesh electrodes 101 and plurality of second mesh electrodes 102 are arranged in touch screen with insulating each other and mesh first and second electrode have plurality electrical discontinuities in boundary region separated by the dotted line as illustrated in figures 1 and 3. Since the first mesh electrodes and second mesh electrodes are different region/area of the touch screen and the function the mesh electrodes are to detect the touch location, first mesh electrode and second mesh electrode measures the different touch location based on change in signal in the electrodes at touch location);
wherein positions of a plurality of first electrical discontinuities in the metal mesh define a first boundary between the first touch electrode and the second touch electrode (see Fig. 3, the dotted line define a boundary between the upper first touch electrode 101 and upper the second touch electrode 102 with a plurality of electrical discontinuities), the plurality of first electrical discontinuities comprising a first electrical discontinuity, a second electrical discontinuity, and a third electrical discontinuity defined by different regions of the metal (see annotated Fig. 3 below for first, second and third electrical discontinuity defined by different regions of the metal mesh layer);
wherein a first axis through locations of the first electrical discontinuity and the second electrical discontinuity intersects a second axis through locations of the first electrical discontinuity and the third electrical discontinuity (see annotated Fig. 3 below, the first axis and the second axis intersect each other at the location of the first electrical discontinuity as shown in annotated figure).
Han does not seem to explicitly teach portable consumer electronic device comprising an energy storage device and communication circuitry.
However, it has been well known in the art of portable consumer electronic device such as mobile phone comprising energy storage device and communication circuitry. For example, Yamaguchi discloses portable phone includes battery for supplying power necessary for the portable phone and communication unit for transreceiving signals (Fig. 1, Fig. 2, [0038], [0041]).
Therefore, in view of teachings of Han and Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Han with teach portable consumer electronic device comprising an energy storage device and communication circuitry in order to provide the necessary power supply for the portable consumer electronic device and transreceiving the communication signals.

    PNG
    media_image1.png
    804
    856
    media_image1.png
    Greyscale

Regarding claim 16 (Original), Han in view of Yamaguchi teaches the limitations of parent claim 15. Han further teaches wherein a distance between adjacent electrical discontinuities of the electrical discontinuities in the metal mesh defining the first boundary is less than a length a dimension of a display pixel of the plurality of display pixels (Fig. 3, a distance between the adjacent electrical discontinuity in the metal mesh defining the boundary by dotted lines is less than a length of a dimension of a display pixel 105 of the plurality of display pixels, as illustrated in figure 3).

Regarding claim 17 (Previously Presented), Han in view of Yamaguchi teaches the limitations of parent claim 15. Han further teaches a first routing trace corresponding to the first touch electrode, the first routing trace adjacent to the second touch electrode (see Fig. 1, Fig. 3, routing lines 913 that connects the first mesh electrode 101 is adjacent to the second mesh electrodes 102 as shown in figures);
(see Fig. 1, Fig. 3, the dotted line define a boundary between the lower first touch electrode 101 and lower the second touch electrode 102 with a plurality of electrical discontinuities), the plurality of second electrical discontinuities comprising a fourth electrical discontinuity, a fifth  electrical discontinuity and a sixth electrical discontinuity defined by different regions of the metal mesh layer (see annotated Fig. 3 below for fourth, fifth and sixth electrical discontinuity defined by different regions of the metal mesh layer);
wherein a third axis through locations of the fourth electrical discontinuity and the fifth electrical discontinuity intersects a fourth axis through locations of the fourth electrical discontinuity and the sixth electrical discontinuity (See annotated Fig. 3 below, the third axis and the fourth axis intersect each other at the location of the fourth electrical discontinuity as shown in annotated figure below).

    PNG
    media_image3.png
    709
    832
    media_image3.png
    Greyscale

claim 20 (Original), Han in view of Yamaguchi teaches the limitations of parent claim 15. Han further teaches wherein one or more of the plurality of first electrical discontinuities in the metal mesh defining the first boundary or one or more of a plurality of electrical discontinuities internal to an area of the first touch electrode are located within a threshold distance of one or more intersections between metal mesh wires (Fig. 3, discloses the electrical discontinuities in the metal mesh defining the boundary as shown in dotted lines between the first mesh electrodes 101 and second mesh electrodes are within a threshold/predetermined distance of one or more intersections between metal mesh wires as shown in figures).

11.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180190723 A1) in view of Yamaguchi (US 20130278560 A1), further in view of Na et al. (US 20190050104 A1).

Regarding claim 18 (Original), Han in view of Yamaguchi teaches the limitations of parent claim 15. Han in view of Yamaguchi does not seem to explicitly teach wherein the metal mesh of the first touch electrode is at a same electrical potential, and wherein the metal mesh of the first touch electrode includes a plurality of electrical discontinuities internal to an area of the first touch electrode.
However, in the same field of endeavor of the mesh electrode pattern in touch screen, Na teaches wherein the metal mesh of the first touch electrode is at a same electrical potential, and wherein the metal mesh of the first touch electrode includes a plurality of electrical discontinuities internal to an area of the first touch electrode (Fig. 3A, [0083]-[0084], discloses the cutting portions TS-CP1 in the sensing patterns SP1 that receives the same driving/sensing signal).


Regarding claim 19 (Original), Han in view of Yamaguchi and Na teaches the limitations of parent claim 18. Na further teaches wherein a subset of the plurality of electrical discontinuities internal to the area of the first touch electrode corresponding to a sub-region of the area of the first touch electrode form a pattern of discontinuities, and the pattern of discontinuities repeats for addition sub-regions of the area of the first touch electrode (Fig. 2, Fig. 3A, see cutting portions TS-CP1 in the first sensing patterns SP1, and the pattern of discontinuities repeats the additional sub-regions of the area of the first sensing pattern as illustrated in figures).
Therefore, in view of teachings of Han, Yamaguchi and Na, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first touch electrode of Han and Yamaguchi with Na’s teachings of a subset of the plurality of electrical discontinuities internal to the area of the first touch electrode corresponding to a sub-region of the area of the first touch electrode form a pattern of discontinuities, and the pattern of discontinuities repeats for addition sub-regions of the area of the first touch electrode in order to improve the touch screen device with improved visibility (Abstract, Na).

Response to Arguments
12.	Applicant's arguments filed on 08/02/2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. Han teaches plurality of first mesh electrodes 101 and the second mesh electrodes 102 of touch panel over the organic light-emitting display.  The first mesh electrodes 101 and the second mesh electrodes 102 are non-overlapping as illustrated in figures and second mesh electrodes 102 extends along the d2 direction whereas the first mesh electrodes 101 extend along d1 direction and connected to each other via bridges 912. The bridges 912a and 912b are formed so as not to overlap the second mesh electrodes 102. The first mesh electrodes 101 and the second mesh electrodes 102 are electrically insulated from each other. Please note function of the bridges are to connect to the first mesh electrodes and only first mesh electrodes 101 are interpreted as first touch electrodes. Similarly, only the second mesh electrodes 102 are interpreted as claimed second touch electrodes (Fig. 1, Fig. 3, [0038], [0052]). Additionally, the plurality of first mesh electrodes 101 and plurality of second mesh electrodes 102 are arranged in touch screen with insulating each other and mesh first and second electrode have plurality electrical discontinuities in boundary region separated by the dotted line as illustrated in figures 1 and 3. Since the first mesh electrodes and second mesh electrodes are different region/area of the touch screen and the function the mesh electrodes are to detect the touch location, first mesh electrode and second mesh electrode measures the different touch location based on change in signal in the electrodes at touch location (see Fig. 1, Fig. 3, [0051]-[0053]). Applicant arguments with respect to dependent claim 5 is fully considered but are moot because new grounds of rejection is introduced by amendment in independent claim. Specifically, 
See above rejections for full detail.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al. (US 10845902 B2) discloses the similar teachings of the mesh pattern electrode with plurality of electrical discontinuities in the metal mesh defining the boundary between electrodes and sub-pixels (see Figs. 5).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693